Citation Nr: 0817519	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  02-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a shell fragment wound of the 
dorsum of the left hand.   

2.  Entitlement to an effective date earlier than November 
14, 2005, for a 100 percent rating for service-connected 
post-traumatic stress disorder.   


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 




INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2000 and January 2006 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Waco, Texas.                 

In the August 2000 rating action, the RO continued a 
noncompensable rating for the veteran's service-connected 
left hand disability.  In that same rating action, the RO 
granted the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a disability rating of 30 percent, effective from 
April 18, 2000.  Following the receipt of the veteran's 
Notice of Disagreement (NOD), the RO, in a March 2002 rating 
action, increased the rating for the veteran's service-
connected residuals of a shell fragment wound of the dorsum 
of the left hand to 10 percent, effective from March 29, 
1999.  By rating action dated in April 2002, the RO 
determined that the veteran's service-connected PTSD 
warranted a disability rating of 50 percent, effective from 
April 18, 2000.  The case was subsequently forwarded to the 
Board.  In a November 2003 decision, the Board remanded the 
issue of entitlement to an increased rating for a left hand 
disability to the RO for additional development.  The Board 
also remanded the veteran's claim for entitlement to an 
increased rating for PTSD for the issuance of a Statement of 
the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO issued such an SOC to the veteran in March 
2005.  Shortly thereafter, the veteran filed a substantive 
appeal and established that he was only appealing his claim 
for entitlement to an increased rating in excess of 10 
percent for the service-connected residuals of a shell 
fragment wound of the dorsum of the left hand.  In subsequent 
written arguments submitted to the Board in April 2005, the 
veteran's representative also only referred to the left hand 
disability; there had been no reference to the issue of 
entitlement to a rating in excess of 50 percent for PTSD.  
Thus, in a June 2005 decision, the Board noted that the issue 
of entitlement to the assignment of an initial or staged 
rating in excess of 50 percent for PTSD was not before the 
Board on appeal.  In the June 2005 decision, the Board also 
concluded that the criteria for a rating in excess of 10 
percent for residuals of a shell fragment wound of the dorsum 
of the left hand had not been met.     

The veteran appealed the June 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2007, the parties submitted a Joint Motion for 
Remand.  By a March 2007 Order, the Court granted the 
parties' joint motion, vacated the Board's June 2005 
decision, and remanded the case to the Board for 
readjudication of the claim consistent with the 
considerations discussed in the joint motion.

In an August 2007 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.   

The Board also notes that subsequent to the Board's June 2005 
decision, the veteran perfected an appeal regarding 
entitlement to an effective date earlier than November 14, 
2005, for increased evaluation of PTSD, currently evaluated 
as 100 percent disabling.  The veteran first filed a claim 
for an effective date earlier than November 14, 2005 when his 
PTSD was rated as 70 percent disabling and he was granted 
total disability based on individual unemployability (TDIU) 
as of November 14, 2005.  In a February 2007 rating decision, 
however, the veteran was granted a 100 percent schedular 
rating for PTSD, which mooted the TDIU rating, but 
entitlement to an effective date earlier than November 14, 
2005 for a 100 percent rating for PTSD remains on appeal.  
The veteran was issued a supplemental statement of the case 
regarding this latter claim in March 2007.


FINDINGS OF FACT

1.  The veteran's service-connected shell fragment wound of 
the dorsum of the left hand necessitated in-service 
debridement and it is currently manifested by pain, 
tenderness and a retained metallic foreign body in the 
ventral surface of the mid 4th metacarpal shaft; it is not 
productive of limitation of motion of the thumb with a gap of 
more than 2 inches between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers; there is no 
objective evidence of arthritis, ankylosis of any of the 
fingers or thumb or symptomatic scars; the scars do not 
exceed 6 square inches in area and the injury to the muscles 
is no more than moderate in degree.

2.  On November 14, 2005, the veteran filed a claim for an 
increased rating for his service-connected PTSD.  

3.  As of November 14, 2004, exactly one year preceding the 
veteran's claim for increase, the evidence falls at least in 
relative equipoise as to whether the veteran's PTSD was 
manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the dorsum of the left 
hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.7, 4.40, 4.45, 4.56, 38 C.F.R. § 4.71a, Diagnostic Codes 
5224, 5225, 5226, 5227 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5224-5230, 5309, 7800-7805 (2007).  

2.  The criteria for the assignment of an effective date of 
November 14, 2004, for a total disability rating for service-
connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.400, 4.130, Diagnostic Code 9411 (2007).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

In regard to the earlier effective date claim, the Board has 
rendered a decision in favor of the veteran, finding that an 
earlier effective date for a 100 percent disability rating 
for service-connected PTSD is warranted, effective from 
November 14, 2004, which is the date or the benefit sought by 
the veteran.  Therefore, a further discussion of the VCAA 
duties is unnecessary at this time.     

With respect to the increased rating claim, the Board finds 
that VA fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2001, February 2004, and September 2007 letters sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the increased rating 
claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2001, February 2004, and September 2007 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  

In this case, the decision from which the appeal arises, that 
is, the August 2000 rating decision predated the effective 
date of the VCAA in November 2000, and the VCAA notice in 
March 2001, February 2004, and September 2007 obviously could 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  However, the Court has held that 
a supplemental statement of the case that complies with the 
applicable due process and notification requirements 
constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006 (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Here, the February 2008 supplemental statement of the case 
satisfies a readjudication decision as defined by the cited 
legal authority and it postdated the above notice letters.  
Providing the veteran with adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.         

With respect to the Dingess requirements, the veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in the September 2007 letter, but 
such notice was post-decisional.  See Pelegrini, supra.  As 
to this timing deficiency, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Veterans Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the earlier holding of the Veterans Court in 
Sanders that an appellant before the Veterans Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F. 3d 892 (Fed. 
Cir. 2007).       

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for the service-connected left hand disability.  
Thus, any questions as to the appropriate disability ratings 
or effective dates to be assigned are moot.  See Dingess, 
supra.  Such a lack of timely notice did not affect or alter 
the essential fairness of the RO's decision.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

In Vazquez-Flores v. Peake, 22 Vet. App. 137 (2008), the 
Court found that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.        

In this case, the Board is aware that the March 2001, 
February 2004, and September 2007 VCAA letters do not contain 
the level of specificity set forth in Vazquez-Flores.  
However, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir. 2007)

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

Service and post-service medical records are in the claims 
file.  VA informed the veteran of its duty to assist in 
obtaining records and supportive evidence, and the veteran 
received VA examinations in May 2004 and January 2008, which 
were thorough in nature and adequate for the purposes of 
deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no duty to provide another examination or a 
psychiatric opinion.  38 C.F.R. §§ 3.326, 3.327 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 392-94 (1993).  


II.  Increased Rating Claim

A.  Factual Background

The veteran's service medical records show that he sustained 
a shell fragment wound of the left hand in May 1968.  The 
wound was cleansed, debrided and dressed.  When seen for 
follow-up two days later, it was noted that the veteran's 
wound was healing well.  A report of a separation examination 
dated in May 1969 is negative for any findings relating to a 
left hand injury.  Clinical evaluation of the upper 
extremities at that time was normal.

In November 1969, the veteran underwent a VA examination.  
The examiner stated that the veteran had two small "pin head 
sized" scars on the dorsum of his left hand where shrapnel 
fragments entered.  There was no deformity or limited motion 
of the left hand.  There was also no left hand pain.  An x-
ray of the left hand was reported to show a metallic foreign 
body in the soft tissues just about the lateral aspect of the 
midshaft of the 4th metacarpal bone.  Otherwise, there was no 
evidence of bony or articular abnormality.  Following the 
physical examination and a review of the x-rays, the examiner 
diagnosed the veteran with small scars of the left hand due 
to trauma, with retained metallic foreign body.  

By a January 1970 rating action, the RO granted the veteran's 
claim of entitlement to service connection for the residuals 
of a shell fragment wound of the dorsum of the left hand.  
The RO assigned a noncompensable rating under Diagnostic Code 
7805, effective from September 18, 1969, for the veteran's 
service-connected left hand disability.  

VA Medical Center (VAMC) outpatient treatment records, dated 
from July to September 1984, show that in July 1984, the 
veteran was diagnosed with cervical myelopathy and underwent 
anterior cervical fusion at C5-6 and C6-7.  

In a Statement in Support of Claim (VA Form 21-4138), dated 
in December 1990, the veteran stated that he had chronic pain 
and loss of grip strength in his left hand.  

A VA examination was conducted in April 1991.  Upon physical 
examination of the veteran's left hand, the examiner noted 
that he saw no abnormality.  The examiner also reported that 
he saw no scarring on the dorsum of the veteran's left hand.  
The veteran had full function in the use of his fingers and 
thumb, both in extension and flexion.  The veteran had a 
strong hand grasp.  He had normal flexion and extension of 
his wrist joint.  The veteran had no complaints referable to 
his hand.  X-rays of the veteran's left hand were reported to 
show a single metallic fragment anterior to the radial side 
of the 4th metacarpal in its mid shaft.  Following the 
physical examination and a review of the veteran's x-rays, 
the examiner diagnosed the veteran with a history of shell 
fragment wounds to the left hand.  The examiner stated that 
the left hand wounds had healed without any residual 
scarring, and that the single metallic fragment visualized on 
x-ray apparently gave no difficulty.  

In April 2000 the veteran submitted a claim for an increased 
evaluation for the residuals of a shell fragment wound of the 
left hand, claiming an increase in the severity of his 
condition.  In June 2000 he underwent a VA examination.  The 
examiner found that the veteran had a stellate scar measuring 
0.5 centimeters over the ring metacarpal that was 20 
centimeters proximal to the joint.  X-rays of the left hand 
showed a metallic foreign body in the anterior soft tissue 
adjacent to the shaft of the 4th metacarpal, with a probable 
remote, nondisplaced fracture of the 4th metacarpal neck and 
distal shaft.

In a statement submitted by the veteran in March 2001, he 
indicated that his left hand condition had worsened.  He 
related having daily pain along with difficulty grasping and 
holding on to objects with his left hand.  By a VAMC 
outpatient treatment record, dated in April 2001, it was 
reported that the veteran was concerned that his left hand 
was becoming useless as a result of the service injury.  

In a March 2002 rating decision, the RO increased the 
disability rating for the veteran's service-connected 
residuals of a shell fragment wound of the dorsum of the left 
hand, from noncompensable to 10 percent disabling under 
Diagnostic Code 5309, effective from March 29, 1999.  The 10 
percent evaluation was assigned for probable damage to the 
intrinsic muscles of the hand due to the fact that when the 
injury occurred the 4th metacarpal was broken and a fragment 
remained in the hand.

In the Appellant's Brief, dated in November 2003, the 
veteran's representative at that time, the Disabled American 
Veterans (DAV), asserted that consideration should be given 
to the possible rating of the veteran's disability pursuant 
to additional Diagnostic Codes, to include those pertinent to 
scars under 38 C.F.R. § 4.118 (which is the Diagnostic Code 
under which the veteran's disorder was rated prior to March 
2002), and those pertinent to arthritis under 38 C.F.R. § 
4.71a.

In May 2004, the veteran underwent a VA examination.  At that 
time, he stated that since his discharge, he had experienced 
continued periodic pain in his left hand.  The veteran 
indicated that since the 1980's, the pain had progressed to 
the point where he had pain on a daily basis.  He noted that 
he did not take medications for his left hand pain.  
According to the veteran, he also had a decrease in grip 
strength.  He denied pain flare-ups or incoordination of the 
hand.  However, the veteran stated that he had some 
difficulty with doing fine motions in things like tieing his 
shoes or cutting meat.  He did not use any braces or splints.  
The veteran noted that he had not worked since 1996 due to 
his back and neck problems.  

Upon physical examination, the examiner observed that the 
veteran did not have any visible scars on his left hand.  The 
examiner also noted that there was no muscle loss under the 
skin of the left hand, and that there was no discoloration or 
tenderness on palpation of the dorsum of the left hand.  The 
joints were not tender.  There was no ulceration of the skin 
of the hand, and there was no effect of the skin on the 
function of the hand.  The veteran could flex the metacarpal 
phalangeal joint to 90 degrees; flex the proximal 
interphalangeal joint to 45 degrees; and flex the distal 
interphalangeal joint to 45 degrees of the 2nd, 3rd, and 4th 
fingers.  The veteran had 30 degrees of flexion of the distal 
interphalangeal (DIP) joint of the 5th finger.  On extension, 
he held the index finger at 45 degrees of flexion at the 
proximal interphalangeal joint, and 30 degrees at the distal 
interphalangeal joint.  He did not extend any further than 
that when asked to.  However, he could make a fist.  In 
regard to the 5th finger, he could hold the distal 
interphalangeal joint at 30 degrees of flexion.  He could 
touch the thumb to the 5th finger, and he could adduct and 
abduct his fingers.  There was no interosseus atrophy.  On 
light touch and pinprick, he had a loss of light touch and 
pinprick on the dorsum and volar surface of the hand and 
fingers except for the dorsal surfaces of the index finger.  
There were no ulcers on his fingers.  The examiner noted that 
previous x-rays revealed a metallic foreign body in the 
ventral surface of the mid 4th metacarpal shaft of the left 
hand. The x-ray reports did not mention arthritis.  The 
diagnoses were recorded as follows:(1) shrapnel wound to the 
dorsum of the left hand, (2) superficial wounds, and (3) the 
scars had faded.  Photographs of the veteran's left hand were 
included with the examination report.  

In September 2006, the veteran underwent a VA examination 
which was pertinent to his claim for a TDIU.  At that time, 
the examiner noted that the veteran had nonservice-connected 
conditions relating to his spine.  Specifically, the veteran 
had cervical spine disease and lumbar spine disease, with 
conditions of the arms and legs.  In regard to the veteran's 
service-connected left hand disability, the examiner noted 
that the veteran had significant weakness of the left hand.  
Upon physical examination of the veteran's left hand, there 
were some very small scars on the dorsum of the hand which 
were about 1 millimeter (mm.) in size and non-tender.  On the 
palmar surface of the hand, there was some tenderness near 
the mid 4th metacarpal area.  The veteran had generalized 3/5 
weakness with all muscle groups.  He had first interosseous 
atrophy of the hand.  The veteran was unable to make a fist.  
Grip strength was 2/5.  He was unable to fully extend the 
wrist against any resistance.  There was no visual 
abnormality.  In regard to an impression, the examiner stated 
that the residuals of a shell fragment wound of the left hand 
did not affect the veteran's employability.  According to the 
examiner, the veteran's main limitation on employability was 
his cervical myelopathy.  The examiner reported that the 
veteran's arm and leg complaints were mostly of weakness and 
directly related to the nonservice-connected residuals of the 
cervical myelopathy.     

By an August 2007 decision, the Board remanded this case.  At 
that time, the Board noted that in the September 2006 VA 
examination report, the examiner appeared to indicate that 
the veteran's functional loss in his left upper extremity 
(and that presumably included the functional use of his left 
hand) was due, at least in part, to his nonservice-connected 
cervical spine disability.  Thus, the Board remanded the case 
so that the RO could afford the veteran a VA examination.  
The examiner was directed to distinguish symptoms and 
abnormal objective findings, such as limitation of motion, 
attributable to the veteran's service-connected left hand 
disability from any other disability that may be present.   

Pursuant to the Board's August 2007 remand decision, a VA 
examination was conducted in January 2008.  The examiner 
stated that after the veteran's discharge, he worked as a car 
mechanic for 15 years, up until 1985.  He then worked 
cleaning cars for six years.  Thereafter, the veteran injured 
his back and had multiple subsequent surgeries.  He last 
worked in 1996 after three back surgeries.  In 1987, the 
veteran developed numbness in his left hand and the numbness 
progressed over the years.  He dropped things and his wife 
used tin or plastic cups because he had broken all of the 
glass cups.  The veteran could adjunctively use his left hand 
to help tie his shoelaces.  When he cut meat, he used the 
left hand on the table on the lateral aspect and held a fork 
for three minutes while he cut the meat.  After that, he 
would drop the fork and the numbness in his hand was more 
severe and his grip strength was reduced by 90 percent.  

Upon physical examination, the veteran's right lower arm 
measured 23 cm., and the left lower arm measured 21 cm.  
There was moderate weakness of all the muscle of the left 
lower arm.  In regard to range of motion of the left 
wrist/hand, palmar flexion was to 40 degrees; dorsiflexion 
was to 30 degrees; radial deviation was to 10 degrees; and 
ulnar deviation was to 20 degrees.  The loss of opponens 
function of the left thumb to the 5th finger measured one-
half an inch, and the loss of making a fist flexion to the 
proximal fold of the palm of the hand was reduced by one-half 
of an inch.  The left hand was held in medial deviation of 15 
degrees and flexion posture of 20 degrees.  The grip of the 
left hand was felt to be 20 percent of normal.  In regard to 
the left little finger range of motion, metacarpophalangeal 
joint flexion was to 30 degrees; proximal interphalangeal 
(IP) joint was to 30 degrees; distal IP joint was to 5 
degrees.  

In regard to the left ring finger range of motion, the 
January 2008 VA examination revealed metacarpophalangeal 
flexion was to 40 degrees; proximal IP joint was to 10 
degrees; and distal IP joint was to zero degrees.  In regard 
to range of motion of the left middle finger, 
metacarpophalangeal flexion was to 30 degrees; proximal IP 
joint was to 10 degrees; and distal IP joint was to 5 
degrees.  With respect to range of motion of the left index 
finger, metacarpophalangeal flexion was to 30 degrees, where 
there was moderate periarticular thickening; proximal IP 
joint was to 10 degrees; and distal IP joint was to zero 
degrees.  In regard to range of motion of the left thumb, 
metacarpophalangeal flexion was to 45 degrees; 
interphalangeal joint was to 10 degrees; and there was 
moderate periarticular thickening of the metacarpophalangeal 
joint.  The veteran could extend the thumb 20 degrees and 
abduct 40 degrees.  There was diminished sensation to 
pinprick of the dorsum of the left hand and the left lower 
arm.  There was diminished sensation to pinprick of the left 
4th and 5th fingers.        

In the January 2008 VA examination report, the examiner noted 
that there was a foreign body that was felt on the ventral 
surface of the veteran's left hand proximal to the 4th finger 
that was moderately tender.  There was a scar on the dorsum 
of the left hand proximal to the middle finger which measured 
.5 cm.  There was another scar that was proximal to the ring 
finger on the dorsum of the left hand which measured 1 cm.  
Those scars were well healed and there was no local 
tenderness.  The veteran described weakness of the left hand 
and the left lower arm, and numbness of the left hand.  The 
weakness and numbness were moderately severe and worsened 
with repetitive movement.  The dexterity of the wrist and the 
fingers was severely reduced.  There was no additional 
limitation by pain.  There was fatigue after three to four 
minutes with progression of his numbness, weakness, and 
dropping objects, and after sustained holding of an object 
for over three minutes.  According to the examiner, the 
dominant feature was the fatigue and weakness.  Previous x-
rays of the veteran's left hand showed a metallic foreign 
body in the anterior soft tissue adjacent to the distal shaft 
of the 4th metacarpal.      

At the time of the veteran's January 2008 VA examination, the 
veteran underwent an electromyography (EMG).  The EMG was 
reported to be an abnormal study; there was electrodiagnostic 
evidence of a chronic cervical polyradiculopathy.  After a 
review of the examination findings, x-ray reports, and EMG 
results, the examiner diagnosed the veteran with a shrapnel 
injury to the dorsum of the left hand with status post-
operative repair in 1968.  According to the examiner, the 
veteran's condition was stable.  The examiner concluded that 
the veteran's current symptoms of decreased grip and numbness 
were due to his cervical spine disease and unrelated to the 
shell fragment wound.  In support of his conclusion, the 
examiner referred to the veteran's EMG report.       

B.  Laws and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).   

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus  
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at *3.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms what would warrant different ratings."  
Id.  

The veteran's shell fragment wound to the left hand has been 
evaluated as a muscle injury.  38 C.F.R. § 4.56 sets forth 
certain factors for consideration in the rating of residuals 
of gunshot and shell fragment wounds.

Under 38 C.F.R. § 4.56, characteristics of a slight 
disability of affected muscles include a simple wound of 
muscle without debridement or infection, service department 
record of superficial wound with brief treatment and return 
to duty; with healing with good functional results.  
Objective findings include minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus; no impairment of 
function or metallic fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (i) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

Notwithstanding the above criteria set out in 38 C.F.R. § 
4.56, under Diagnostic Code 5309, a 10 percent evaluation is 
the minimum for Group IX muscle injuries, which are rated on 
limitation of motion.  38 C.F.R. § 4.73, Diagnostic Code 
5309.  Thus, in order to evaluate the veteran's disability 
the Board must look at the appropriate limitation of motion 
codes.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including, effective August 26, 2002, the 
rating criteria for evaluating impairment of a single finger.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  As the 
veteran's appeal was pending at the time the applicable 
regulations were amended, the veteran is entitled to 
consideration under the old criteria, and under both sets of 
the new regulations.  However, as the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).

The former rating criteria provided a noncompensable 
disability rating for ankylosis of any finger other than the 
thumb, index finger, or middle finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002).  Ankylosis of the thumb 
warranted a 10 percent rating for favorable ankylosis of the 
thumb of either hand, and warranted a 20 percent rating for 
unfavorable ankylosis of either the thumb of the minor or the 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002).  
Diagnostic Codes 5225 and 5226 provided a 10 percent rating 
for ankylosis of the index or the long finger, of either the 
major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5225, 5226 (2002).  The former criteria also provided 
that extremely unfavorable ankylosis would be rated as 
amputation under Diagnostic Codes 5152 through 5156.

For ankylosis of the individual fingers, the new criteria are 
essentially the same. However, the note pertaining to 
ankylosis indicates to consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.

The new criteria provides under Diagnostic Code 5224, 
ankylosis of the thumb warrants a 10 percent rating for 
favorable ankylosis of the thumb of either hand, and warrants 
a 20 percent rating for unfavorable ankylosis of either the 
thumb of the minor or the major hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2007).     

Diagnostic Codes 5225 and 5226 provide a 10 percent rating 
for ankylosis of the index or the long finger, of either the 
major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5225, 5226 (2007).  Diagnostic Code 5227 provides a 
noncompensable rating for favorable or unfavorable ankylosis 
of the ring or little finger of either hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2007).  The rating schedule 
indicates that VA also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

Under the new rating criteria, limitation of motion of 
individual digits of the hand is found in Diagnostic Codes 
5228 through 5230.  Under Diagnostic Code 5228, limitation of 
motion of the thumb with a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers warrants a 20 percent 
rating.  Limitation of motion with a gap of one to two inches 
(2.5 to 5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers warrants a 10 
percent rating.  Limitation of motion with a gap of less than 
one inch (2.5 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers warrants a 
noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5228 (2007).    

Under Diagnostic Code 5229, limitation of motion of the index 
or long finger with a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees warrants a 10 
percent evaluation.  Limitation of motion of the index or 
long finger with a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees warrants a 
noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5229 (2007).   

Under Diagnostic Code 5230, any limitation of motion of the 
ring or little finger warrants a noncompensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2007).

For the ring finger (digit IV), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

With respect to the joints the factors of disability reside 
in reductions of their normal excursion of movements in 
different plants.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the skin, effective August 30, 
2002.  See 67 Fed. Red. 49590-49599 (July 31, 2002).  Scars 
are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 
through 7805.  The veteran is entitled to be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under Diagnostic Code 7803, as in effect prior to August 30, 
2002, a 10 percent rating was assigned for scars that are 
poorly nourished, with repeated ulceration. Under Diagnostic 
Code 7804, as in effect prior to August 30, 2002, a 10 
percent evaluation may be assigned for scars that are tender 
and painful on objective demonstration.  Under Diagnostic 
Code 7805, as in effect prior to August 30, 2002, scars may 
be rated on limitation on function of the part affected.  38 
C.F.R. § 4.118.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  The record shows that the RO considered 
the revised regulations.

Under both the old and new versions, Diagnostic Code 7805 
provides that scars are rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Diagnostic Code 7801 pertains to scars, other than head, 
face, or neck, that are deep or that cause limited motion.  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating.  Area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating.  
Area or areas exceeding 12 square inches (77 sq. cm.) warrant 
a 20 percent rating, and an area or areas exceeding 6 square 
inches (39 sq. cm.) warrant a 10 percent rating.

With any form of arthritis, painful motion is an important 
factor of disability. T he intent of the rating schedule is 
to recognize painful motion with joint or particular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.   
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).   

C.  Analysis

The veteran contends that his residuals of a shell fragment 
wound of the dorsum of the left hand are more disabling than 
currently evaluated.  He indicates that he has chronic pain 
and numbness with his left hand, and that his grip strength 
has decreased.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The veteran's service medical records reflect that he 
sustained a shell fragment wound on the back of his left hand 
while engaged in combat.  The wound required debridement and 
dressing.  When seen for follow-up two days later, it was 
noted that the wound was healing well and the veteran's 
separation examination was negative for any complaints or 
abnormal clinical findings relating to the left hand injury.  
When examined by the VA in April 1991, it was reported that 
the left hand wounds had healed without any residual 
scarring.  A single metallic fragment was visualized upon X-
ray of the left hand and it was noted that it apparently gave 
no difficulty.

The VA examiner noted in his May 2004 VA report that there 
was no muscle loss under the skin of the hand, or 
discoloration or tenderness on palpitation of the dorsum of 
the left hand.  The fact that the June 2000 X-rays of the 
left hand showed a metallic foreign body in the anterior soft 
tissue adjacent to the shaft of the fourth metacarpal, with a 
probable remote displaced fracture of the fourth metacarpal 
neck and distal shaft, along with the veteran's subjective 
complaints of pain and loss of function, were taken into 
consideration when he was evaluated as 10 percent disabled 
under Diagnostic Code 5309.  The injury to the muscles of the 
left hand secondary to a shell fragment is no more than 
moderate in degree.  38 C.F.R. § 4.56. However, under 
Diagnostic Code 5309, a 10 percent evaluation is the minimum 
for Group IX muscle injuries, which are rated on limitation 
of motion.  38 C.F.R. § 4.73, DC 5309.  Thus, in order to 
evaluate the veteran's disability the Board must look at the 
appropriate limitation of motion codes.

The evidence of record does not reflect that there is 
limitation of motion sufficient to assign a higher rating 
under either the old or new criteria.  The prior rating 
criteria did not provide an evaluation for limitation of 
motion.  In addition, the new rating criteria only provide a 
compensable evaluation for limitation of motion of the thumb, 
index, or long finger.  In this regard, the maximum rating of 
10 percent for limitation of motion of the index or long 
finger has already been assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5229.  In addition, in order to be entitled 
to a higher rating of 20 percent under Diagnostic Code 5228, 
the thumb would have to be limited in motion with a gap of 
more than 2 inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  In 
the January 2008 VA examination, although there was a gap 
between the veteran's left thumb and his fingers, the gap was 
only one-half of an inch.  Thus, given that the veteran's 
residuals of a shell fragment wound of the dorsum of the left 
hand are not productive of limitation of motion of the thumb 
with a gap of more than 2 inches (5.1 cm.), between the thumb 
pad and the fingers, a 20 percent rating under Diagnostic 
Code 5228 is not warranted.          

The veteran underwent VA examinations in May 2004 and January 
2008.  At both examinations, he had motion of the fingers of 
his left hand, including his thumb, and there was no evidence 
of ankylosis of any of the fingers, including the thumb.  
Thus, without evidence of ankylosis, consideration under the 
codes for ankylosis, under either the old or new criteria, is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5216, 
5217, 5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226.

Upon the VA examination of May 2004, the veteran complained 
of continued periodic pain in his left hand following 
discharge from service, gradually increasing in severity and 
occurring daily, although he has indicated that he does not 
take medication for the pain.  The veteran denied flare-ups 
of pain or incoordination of the hand.  The VA examination 
report of May 2004 is negative for any findings of easy 
fatigability or incoordination of the left hand, or 
additional loss of function of the hand.  Moreover, although 
the September 2006 and January 2008 VA examination reports 
show that the veteran had weakness and fatigue in his left 
hand, such symptoms were specifically attributed to the 
veteran's nonservice-connected cervical spine disability and 
were not related to his service-connected left hand 
disability.  (Emphasis added.)  In the September 2006 VA 
examination report, the examiner specifically stated that the 
veteran's arm and leg complaints were mostly of weakness and 
directly related to the nonservice-connected residuals of the 
cervical myelopathy.  (Emphasis added.)  In addition, in the 
January 2008 VA examination report, the examiner concluded 
that based primarily on the veteran's EMG report, the 
veteran's current symptoms of decreased grip and numbness 
were due to his nonservice-connected cervical spine disease 
and unrelated to the service-connected shell fragment wound.  
(Emphasis added.)  Accordingly, there is no indication that 
the veteran's service-connected left hand disability causes 
additional functional loss of the left hand due to pain or 
flare-ups of pain, supported by objective findings, nor is 
there any indication that the service-connected left hand 
disability causes excess fatigability, weakness, or 
incoordination that results in such additional functional 
limitation.  To the extent that the veteran's service-
connected left hand disability causes any other functional 
loss due to weakness or incoordination which has an impact on 
the veteran's use of his hand and daily functioning, such 
functional loss is already contemplated in the 10 percent 
rating currently assigned.  

The post-service medical records do not show any findings 
indicative of arthritis in the left hand.  The VA examiner 
noted in May 2004 that X-rays taken of the veteran's hand in 
October 2003 made no mention of arthritis.  There is no 
indication in the post-service medical records that indicates 
that the veteran has developed arthritis of the left hand.

In view of the foregoing, regardless of which criteria are 
used to evaluate the veteran's service-connected residuals of 
a shell fragment wound of the dorsum of the left hand, a 
rating in excess of 10 percent is not warranted.  

The Board has also considered whether separate compensable 
ratings are warranted for a scar or arthritis.  The 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the disabling symptomatology 
is duplicative or overlapping.  The claimant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, supra.  In the veteran's May 2004 VA 
examination, the veteran did not have any visible scars on 
his left hand.  In addition, in the veteran's January 2008 VA 
examination, although the examiner noted that the veteran had 
two scars on his left hand, one that measured .5 cm. and one 
that measured 1 cm., he indicated that the scars were well 
healed and that there was no local tenderness.  Thus, there 
is no evidence of record which shows that the veteran has 
scars of the left hand that are painful, poorly nourished, 
ulcerated, or cause any limitation of function or motion, or 
that they exceed 6 square inches in area.  Therefore, a 
separate compensable rating for a symptomatic scar is not 
warranted under the old or new criteria.

Accordingly, a rating in excess of 10 percent for a left hand 
disability, to include residuals of a shell fragment wound of 
the dorsum of the left hand, is not warranted. As the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for a left hand disability, 
the benefit of the doubt doctrine is not applicable to these 
aspects of the claim.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

D.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's left hand disability which would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).      


II.  Earlier Effective Date Claim

A.  Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from September 1967 to September 1969.  
The veteran's Military Occupational Specialty (MOS) was light 
weapons infantry.  The veteran's service awards and 
decorations include the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal, a Purple 
Heart, and a Combat Infantry Badge.  

On February 28, 1991, the veteran filed a claim of 
entitlement to service connection for PTSD.   

In April 1991, the veteran underwent a VA psychiatric 
evaluation.  At that time, he stated that while he was in 
Vietnam, he participated in heavy combat and was under mortar 
and rocket attacks.  The veteran indicated that he lost close 
friends and was present when one of them was hit by an 
incoming round.  The friend died instantly.  According to the 
veteran, he had nightmares about his Vietnam experiences.  He 
noted that he had trouble falling asleep and that he often 
could not sleep unless he had a drink.  The veteran reported 
that he had a history of five to six DWI's (driving while 
under the influence).  He stated that he did not like to be 
around people and that he sometimes got depressed.  According 
to the veteran, he was married to his first wife for two to 
three years and that the marriage produced a son.  He stated 
that he had been married to his second wife for 16 years and 
that the marriage was troubled by his impotency, drinking, 
and mood swings.  The veteran indicated that he had been 
working for the last four months as a mechanic.  Upon mental 
status evaluation, the veteran's speech was normal and he was 
oriented to time, place, and person.  Thought content 
revealed a rather moody individual who was depressed, 
socially withdrawn, irritable at times and suffering from 
impotency.  The veteran's sleep was disturbed initially and 
by waking from recurring nightmares of Vietnam.  The veteran 
had depression and admitted to occasional crying spells and 
passing suicidal thoughts, but did not express any survival 
guilt.  The diagnosis was dysthymic disorder, chronic, 
possibly secondary to experiences in combat.          

In a June 1991 rating action, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran filed an NOD in January 1992, and an SOC was issued 
in February 1992.  He did not file a substantive appeal.   

A VAMC outpatient treatment record shows that in July 1991, 
the veteran underwent a PTSD evaluation.  At that time, he 
stated that he had a history of chronic recurrent nightmares 
since 1969.  The veteran denied suicidal or homicidal 
ideations.  He indicated that he was uncomfortable in crowds 
and would check his doors often, especially at night.  The 
veteran indicated that he was employed as a mechanic.  Upon 
mental status evaluation, the veteran's speech was clear, he 
had no hallucinations, and his thoughts were relevant, 
logical, and coherent.  He had a flat affect and was distant 
and guarded.  The pertinent diagnosis was PTSD.  

On April 18, 2000, the RO received the veteran's application 
to reopen the claim of entitlement to service connection for 
PTSD.  The RO subsequently received VAMC outpatient treatment 
records, dated from July 1991 to April 2000, which showed 
intermittent treatment for the veteran's diagnosed PTSD.  The 
records reflect that in March 1999, the veteran stated that 
he had nightmares every night and had a hyperstartle 
response.  He denied suicidal and homicidal ideations, but 
reported combat-related hallucinations.  The diagnoses were 
(Axis I) PTSD, chronic, with major anxiety and depressive 
components; and alcohol dependence, in partial remission, 
(Axis IV) catastrophic; veteran was exposed to death of close 
friends in combat and had fear that he would be killed in 
combat; he was exposed to numerous dead and wounded American 
and Vietnamese, and (Axis V) Global Assessment of Functioning 
(GAF) score of 45.   

A VA PTSD examination was conducted in June 2000.  At that 
time, the examiner noted that the veteran was receiving 
counseling about once a month for his PTSD.  The examiner 
indicated that the veteran was taking Lithium medication, 
pain pills, and sleeping medication.  According to the 
examiner, the veteran was separated from his second wife.  He 
had shot at his wife in a marital conflict and he spent a 
week in jail.  The examiner noted that the veteran was living 
an idling type of life.  The veteran had a few friends, one 
with whom he went fishing, but otherwise, he was living a 
very passive and inactive style of life.  The veteran was 
receiving state social security disability benefits, and his 
children gave him some financial assistance.  The veteran had 
one grown son and two grown step-children.  Upon mental 
status evaluation, the veteran was well oriented.  He stated 
that he experienced depression and anxiety.  The pertinent 
diagnosis was mild PTSD.  The veteran's GAF score was 50.  
The examiner noted that the veteran was unemployable based on 
his physical disabilities, to include his neck and back 
disabilities.  

By an August 2000 rating action, the RO granted service 
connection for PTSD.  At that time, the RO assigned a 30 
percent disabling rating under Diagnostic Code 9411, 
effective from April 18, 2000, for the veteran's service-
connected PTSD.  

In June 2001, the veteran filed an NOD, disagreeing with the 
evaluation assigned to his PTSD.  

In July 2001, the RO received VAMC outpatient treatment 
records, dated from February 2000 to July 2001.  The records 
show that in June 2001, the veteran underwent a PTSD 
assessment.  At that time, the examiner noted that the 
veteran was mildly depressed, anxious, and guarded, but was 
talkative, informative, cooperated, and appeared motivated.  
The examiner stated that according to the veteran, he had 
combat related nightmares three to four times monthly.  He 
indicated that nightsweats usually accompanied his dreaming, 
and that he frequently awoke feeling panicked or anxious.  
The veteran reported that it was not uncommon for him to get 
out of bed to check his perimeter and that he slept with a 
weapon close at hand.  He revealed that he experienced 
daytime intrusive thoughts in response to such things as 
seeing Vietnamese people or hearing them speak, or the sounds 
of fireworks or gunfire.  According to the veteran, his 
depression, anxiety, and daytime intrusive thoughts 
functioned not only to decrease the quality of his 
concentration and short-term memory, but also to increase his 
level of irritability.  The veteran stated that his PTSD had 
caused marital strife, intra- and interpersonal turmoil, 
social discomfort, occupational difficulties, an exaggerated 
startle response, and hypervigilance.  Suicidal and homicidal 
ideations were denied.        

By an April 2002 rating action, the RO increased the 
disability rating for the veteran's service-connected PTSD 
from 30 percent to 50 percent disabling under Diagnostic Code 
9411, effective from April 18, 2000.  

In a November 2003 decision, the Board remanded the issue of 
entitlement to an increased rating for PTSD for the issuance 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO issued such an SOC to the veteran in March 2005.  
Shortly thereafter, the veteran filed a substantive appeal 
and established that he was only appealing his claim for 
entitlement to an increased rating in excess of 10 percent 
for the service-connected left hand disability.  Thus, in a 
June 2005 decision, the Board noted that the issue of 
entitlement to the assignment of an initial or staged rating 
in excess of 50 percent for PTSD was not before the Board on 
appeal. 

On November 14, 2005, the veteran, through his attorney-
representative, filed a claim for an increased rating for 
PTSD.

In December 2005, the RO received VAMC outpatient treatment 
records, dated from April 2002 to October 2005.  The records 
show that in April 2004, the veteran reported the following 
PTSD symptoms: nightmares one to two times per week, 
nightsweats, waking after sleeping two to three hours feeling 
panicked and checking his perimeter, sleeping with a weapon 
nearby, restless sleep, intrusive thoughts every other day, 
flashbacks three to four times a month, depressed memory, 
impaired concentration and short term memory, irritability, 
social avoidance, emotional detachment, startle response, 
discomfort if someone was behind him, sitting in restaurants 
with his back to the wall and checking the exits, and hearing 
voices warning of incoming.  The assessment was PTSD.  In 
June 2005, the veteran stated that he had daily intrusive 
thoughts of an incident in Vietnam when he killed a young 
girl who he thought was VC but was not.  He noted that he 
slept three to four hours a night.  The examiner noted that 
the veteran was moody and depressed.  The diagnosis was PTSD.  

In December 2005, the veteran underwent a VA PTSD 
examination.  The diagnoses were as follows: (Axis I) (1) 
PTSD, chronic, severe, secondary to Vietnam combat, (2) major 
depressive disorder, chronic, moderate, secondary to guilt 
feelings regarding combat activities and loss of functioning 
in left hand, (3) polysubstance dependence in remission, and 
(4) alcohol dependence in remission, (Axis III) left hand 
condition related to Vietnam injury, neck and back pain, 
hypertension, diabetes mellitus, (Axis IV) unemployment, 
marital separation, lived alone, social isolation, chronic 
physical problems, and exposure to combat in Vietnam, and 
(Axis V) GAF score of 45.      

By a January 2006 rating action, the RO increased the 
disability rating for the veteran's service-connected PTSD 
from 50 percent to 70 percent disabling under Diagnostic Code 
9411, effective from November 14, 2005.  

In June 2006, the veteran, through his attorney-
representative, filed a notice of disagreement regarding the 
effective date of the increased rating award.  The veteran's 
attorney-representative contended that the veteran was 
entitled to an effective date as early as November 14, 2004, 
for the 70 percent disability rating for his service-
connected PTSD.  According to the veteran's attorney-
representative, under 38 C.F.R. § 3.400(o)(2), the veteran 
was entitled to an effective date for an award increase which 
represented the "earliest date as of which it [was] 
factually ascertainable that an increase in disability had 
occurred if claim [was] received within one year from such 
date otherwise, date of receipt of claim."  Thus, the 
veteran's attorney-representative maintained that the 
evidence of record showed that the veteran was entitled to a 
disability rating of 70 percent or greater for his PTSD as 
early as November 14, 2004.  An SOC was issued in July 2006.  
The veteran filed a substantive appeal, through his attorney-
representative, in August 2006.        

In October 2006, the veteran underwent a VA PTSD examination.  
The examiner stated that the veteran could be considered 
unemployable because of his PTSD-related issues.    

By a February 2007 rating action, the RO increased the 
disability rating for the veteran's service-connected PTSD 
from 70 percent to 100 percent disabling under Diagnostic 
Code 9411, effective from November 14, 2005.  

B.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2007).  When considering the 
appropriate effective date for an increased rating, VA must 
consider the evidence of disability during the period one 
year prior to the application.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  A "claim" means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action from a claimant, indicating 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a). Once a formal claim for compensation has been 
allowed, a report of examination or hospitalization by VA 
will be accepted as an informal claim for increased benefits 
if the report relates to treatment or evaluation of a 
disability for which service connection has been previously 
established.  The date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of the claim.  38 C.F.R. § 3.157(b)(1).

With respect to evaluations for PTSD, PTSD is rated under the 
General Rating Formula for Mental Disorders, pursuant to 38 
C.F.R. § 4.130, Diagnostic Codes 9411.  These provisions 
provide for a 100 percent disability rating when PTSD results 
in total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).           

The veteran contends that he is entitled to an effective date 
earlier than November 14, 2005, for assignment of an 
evaluation of 100 percent for PTSD.

By an April 2002 rating action, the RO increased the 
disability rating for the veteran's service-connected PTSD 
from 30 percent to 50 percent disabling, effective from April 
18, 2000.  The veteran was informed of the decision, but did 
not appeal.  Thus, the RO's decision became final.  See 38 
U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 20.302(a), 
20.1103 (2007).  There has been no allegation of clear and 
unmistakable error in the April 2002 RO decision.

On November 14, 2005, the veteran, through his attorney-
representative, requested that his service-connected PTSD be 
reevaluated for a higher rating.  By a January 2006 rating 
action, the RO increased the disability rating for PTSD to 70 
percent disabling, effective from November 14, 2005, the date 
of the claim for an increased rating.  In a February 2007 
rating action, the RO again increased the disability rating 
for PTSD to 100 percent disabling, effective from November 
14, 2005.  

In light of the above, the Board finds that the veteran filed 
his claim for an increased rating on November 14, 2005.  
There is no evidence of an informal or formal claim for an 
increased rating for the veteran's service-connected PTSD 
prior to this date (in- between the notice of the unappealed 
RO decision that denied an increased rating and receipt of 
the reopened claim).

Consequently, since the earliest date of a claim for an 
increased rating for PTSD is November 14, 2005, pursuant to 
38 C.F.R. § 3.400(o)(2), the issue becomes whether it was 
factually ascertainable that the veteran's PTSD was 100 
percent disabling in the one-year period prior to November 
14, 2005.  In this regard, the Board determines that the 
evidence falls at least in relative equipoise with respect to 
whether the veteran's PTSD was manifested by symptoms 
consistent with a 100 percent rating as of November 14, 2004, 
exactly one year preceding the veteran's claim for increase, 
in which case he receives the benefit of the doubt in his 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the medical evidence shows that the veteran's 
PTSD symptomatology has been severe enough to result in 
persistent depression and significant disturbances of 
motivation and mood taking the form of anger, unprovoked 
irritability, anxiety, flashbacks, hypervigilance, an 
exaggerated startle response, social isolation, and sleep 
difficulties, including nightmares and night sweats.  In 
addition, the veteran's PTSD symptoms have resulted in the 
need for psychiatric treatment and medication.  The 100 
percent rating is based on the aforementioned PTSD 
symptomatology.  It is the Board's determination that these 
symptoms were present on November 14, 2004, exactly one year 
preceding the veteran's claim for increase.  In this regard, 
VAMC outpatient treatment records show that in the months 
immediately prior to November 14, 2004, the veteran reported 
the following PTSD symptoms: nightmares, hypervigilance, 
restless sleep, flashbacks, intrusive thoughts, hyperstartle 
response, irritability, social avoidance, depression, and 
anxiety.  VAMC outpatient treatment records further show that 
in June 2005, within the one-year period preceding the 
veteran's claim for increase, the veteran stated that he had 
daily intrusive thoughts about the time he shot a Vietnamese 
woman.  The examiner noted that the veteran was moody and 
depressed.      

The Board recognizes that since the veteran's initial 
diagnosis of PTSD, his GAF scores have remained fairly 
constant.  In a March 1999 VA evaluation, the veteran was 
assigned a GAF score of 45.  In a June 2000 VA PTSD 
examination, the veteran was assigned a GAF score of 50.  
Most recently, in a December 2005 VA PTSD examination, the 
veteran once again received a GAF score of 45.  The DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)) provides that a 
GAF score rates the overall psychological functioning on a 
scale of zero to 100, with zero representing the lowest level 
of functioning.  See American Psychiatric Association's 
(APA's) Quick Reference to DSM-IV 44, n.1 (1994).  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
Thus, a GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  The veteran's GAF scores indicative of at least 
serious social and industrial impairment have essentially 
remained constant throughout the course of his appeal.    

As of November 14, 2004, the evidence of record showed that 
the veteran had stopped working in 1996 primarily due to his 
nonservice-connected neck and back disabilities.  This 
evidence might not appear to be consistent with a total 
disability rating, which would weigh against the veteran's 
earlier effective date claim.  However, when viewing this 
evidence in conjunction with the veteran's consistently low 
GAF scores, which represent serious impairment in social or 
occupational functioning, as well as his PTSD symptoms which 
were present throughout the year preceding his claim for 
increase and included depression, flashbacks, anxiety, 
hypervigilance, an exaggerated startle response, social 
isolation, unprovoked irritability, and sleep difficulties, 
including nightmares and night sweats, the Board determines 
that this unfavorable evidence falls at least in relative 
equipoise with the favorable evidence, in which case the 
veteran receives the benefit of the doubt to his advantage.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, for 
the reasons set out above, an effective date of November 14, 
2004, should be assigned for the 100 percent rating, which is 
the date sought by the veteran. 


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a shell fragment wound of the dorsum 
of the left hand is denied.  

Entitlement to an effective date of November 14, 2004, for 
the award of a 100 percent rating for PTSD is granted.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


